Title: From Thomas Jefferson to George Washington, 14 June 1792
From: Jefferson, Thomas
To: Washington, George



June 14. 1792.

Th: Jefferson with his respects incloses to the President two letters recieved yesterday from Mr. Morris.—He had sent the Observations of Mr. Keith to Mr. Rittenhouse, with a note for his consideration. Th: J. incloses the Note with Mr. Rittenhouse’s answer for the perusal of the President if he thinks them worth the time.

P.S. The Proces-verbal accompanying Mr. Morris’s letter has appeared in our newspapers, exactly translated.

